JUDGMENT

PER CURIAM.
This appeal was considered on the record from the United States District Court for the District of Columbia and on the brief filed by appellant. It is
ORDERED AND ADJUDGED that the district court’s order filed September 29, 2006 be affirmed. The district court properly dismissed this action, seeking compensation from all former First Ladies for alleged constitutional violations, for failure *12to state a claim upon which relief may be granted and as frivolous. See 28 U.S.C. § 1915(e)(2)(B); Baker v. U.S. Parole Commission, 916 F.2d 725, 726 (D.C.Cir. 1990) (dismissal for failure to state a claim is appropriate if it appears beyond a doubt that the plaintiff can prove no set of facts in support of his claim which would entitle him to relief); Neitzke v. Williams, 490 U.S. 319, 325, 109 S.Ct. 1827, 104 L.Ed.2d 338 (1989) (a complaint is frivolous if it “lacks an arguable basis either in law or fact”).
Pursuant to D.C. Circuit Rule 36, this disposition will not be published. The Clerk is directed to withhold issuance of the mandate herein until seven days after resolution of any timely petition for rehearing or petition for rehearing en banc. See Fed. R.App. P. 41(b); D.C.Cir. Rule 41.